t c summary opinion united_states tax_court qui van phan petitioner v commissioner of internal revenue respondent docket no 16202-13s filed date qui van phan pro_se dean h wakayama and connor j moran for respondent summary opinion kerrigan judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar this case was commenced in response to a notice_of_deficiency determining a deficiency of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for tax_year the issues for consideration are whether petitioner is entitled to a home mortgage interest_deduction for tax_year and whether petitioner is liable for an accuracy-related_penalty for tax_year background petitioner resided in california when he filed the petition in petitioner moved into a house on a three-acre ranch in california property to help his mother who was unable to care for the property he lived at the property during during this time his mother was in the process of divorcing his father his father left the property before and did not live there at all in as part of the divorce settlement his mother would pay his father in exchange for his father’s interest in the property in order to secure the needed funds the mortgage loan for the property was refinanced in because of his financial situation petitioner was not able to buy the property however petitioner entered into an oral agreement with his mother and his siblings that he would pay the mortgage loan and the property taxes and these payments would increase his equity_interest in the home petitioner’s sister and sister-in-law refinanced the mortgage loan for the property in in petitioner’s name was added to the legal_title to the property in the legal_title to the property was held by petitioner’s mother brother and father his brother and father were not living at the property petitioner’s mother was unable to take care of the property on her own during chase held a mortgage on the property the mortgage was not held in petitioner’s name during chase received monthly mortgage payments from petitioner of dollar_figure petitioner maintained a bank account with wells fargo and his bank statements for show a monthly check for dollar_figure paid to chase petitioner filed a form_1040 u s individual_income_tax_return for tax_year he attached a schedule a itemized_deductions to his form_1040 on which he claimed a dollar_figure deduction for home mortgage interest on date respondent issued petitioner the notice_of_deficiency disallowing petitioner’s claimed home mortgage interest_deduction and imposing the accuracy-related_penalty under sec_6662 discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed to meet and has not shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii mortgage interest_deduction deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest that is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 for any period the aggregate amount of home acquisition_indebtedness may not exceed dollar_figure million sec_163 the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir aff’g tcmemo_1976_150 sec_1_163-1 income_tax regs however provides that even if a taxpayer is not directly liable on a bond or note secured_by a mortgage the taxpayer may nevertheless deduct the mortgage interest_paid if he or she is the legal or equitable owner of the property subject_to the mortgage state law determines the nature of property rights such as legal or equitable ownership while federal_law determines the appropriate tax consequences of those rights see 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir california law applies in determining petitioner’s property rights in the property california law provides that the owner of legal_title to property is presumed to be the owner of full beneficial title as well cal evid code sec_662 west this presumption may be rebutted by clear_and_convincing proof id petitioner’s name was not added to the legal_title to the property until petitioner must overcome the presumption by providing clear_and_convincing proof that he had an equitable ownership_interest in the property when he made the mortgage payments in under california law an individual may overcome the presumption that the legal owner is also the equitable owner by showing that there exists an agreement or understanding between the parties evidencing an intent contrary to that which is reflected in the deed in re marriage of fossum cal rptr 3d ct app petitioner testified credibly that his family had granted him an interest in the property and would allow him to add his name to the title at any time if he paid the property expenses cf puentes v commissioner tcmemo_2014_224 at holding that the taxpayer was not the equitable owner of the property because she failed to provide any evidence of an agreement evidencing an intent contrary to that reflected in the deed his name was added to the title in petitioner testified that his name was not added to the title earlier because of his financial status petitioner’s evidence is credible and shows his family’s agreement that he was a beneficial_owner of the property we have held that a taxpayer may become the equitable owner of property if he or she assumes the benefits_and_burdens_of_ownership see 68_tc_115 in determining whether the benefits_and_burdens_of_ownership have been transferred to a taxpayer this court has often considered whether the taxpayer has a right to possess the property and to enjoy the use rents or profits thereof has a duty to maintain the property is responsible for insuring the property bears the property’s risk of loss is obligated to pay the property’s taxes assessments or charges has the right to improve the property without the owner’s consent and has the right to obtain legal_title at any time by paying the balance of the purchase_price blanche v commissioner slip op pincite petitioner resided at the property in consistent with his right to possess and enjoy use of the property petitioner also took a number of actions consistent with performing his duties responsibilities and obligations under the agreement with his family he made the mortgage payments before during and after he testified credibly that he made the property_tax and insurance payments paid the cable bill maintained the property and made improvements to the property the property was three acres and he testified that his mother was unable to care for it as a result of these actions petitioner was granted the right to add his name to the legal_title to the property petitioner also bore a substantial risk of loss because he stood to lose the funds spent to build his equitable interest on the facts and circumstances of this case we find that petitioner has provided clear_and_convincing evidence that he was an equitable owner of the property in we do not sustain respondent’s deficiency determination and therefore need not decide whether an accuracy-related_penalty under sec_6662 would be appropriate any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
